United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Niles, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1421
Issued: December 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 9, 2017 appellant filed a timely appeal from a January 13, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On April 5, 2016 appellant then a 55-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed occupational stress as a result of going through
testing. She first became aware of her condition on February 11, 2016 and realized it was
1

5 U.S.C. § 8101 et seq.

causally related to factors of her federal employment on February 23, 2016. Appellant did not
stop work.2
Appellant submitted a February 26, 2016 report from Dr. Neethl Surai, a Board-certified
internist, who noted that appellant was under his care since 2015. Dr. Surai recommended that
appellant avoid lifting greater than 15 to 20 pounds until she was evaluated by an orthopedist. A
March 4, 2016 cervical spine magnetic resonance imaging (MRI) scan revealed hypertrophy at
C3-4, edema with disc protrusion, foraminal stenosis, displacement of the left C4 nerve root, disc
extrusion at C6-7, spinal stenosis, and displacement of the left C7 nerve root.
Appellant was treated by Dr. Paul A. Smucker, a Board-certified orthopedist, on March 1,
2016 for cervical pain. She reported a three-week history of cervicalgia, left-sided shoulder
girdle pain, and pain and paresthesia radiating into the left arm and left hand. Dr. Smucker noted
findings on examination of normal gait and station; muscle tenderness and spasm in the left
trapezius; no trigger points; normal muscle strength, reflexes, and sensation; and radicular
symptoms into the left arm. He noted that x-rays of the cervical spine revealed diminished
intervertebral disc space at C6-7 consistent with degenerative disc disease and cervical
spondylosis. Dr. Smucker diagnosed a three-week history of cervicalgia and left arm pain and
paresthesia, cervical degenerative disc disease, and cervical radiculopathy. He recommended a
cervical spine MRI scan and epidural steroid injections.3 On March 22, 2016 Dr. Smucker
treated appellant for cervical pain after a steroid injection. Appellant reported being pain free for
two days, but her symptoms returned to their original state. She complained of left-sided
shoulder girdle pain with numbness and tingling radiating down the left arm to her fingers.
Dr. Smucker noted findings that included muscle tenderness and spasm in the left trapezius, and
radicular symptoms into the left arm. He diagnosed cervical radiculopathy with persistent
cervicalgia, left arm pain, and motor weakness. Dr. Smucker recommended a repeat epidural
steroid injection.
On April 12, 2016 Dr. Smucker related that appellant reported no relief from the second
steroid injection and complained of neck pain radiating down the left arm. Appellant reported
that she had been a letter carrier for 19 years and her condition was work related, although there
was no specific incident. Dr. Smucker noted findings on examination that included muscle
tenderness and spasm in the left trapezius as well as radicular symptoms into the left arm. He
diagnosed persistent cervical radiculopathy with persistent cervicalgia, left upper extremity pain,
and motor weakness. Dr. Smucker opined that he did not know if appellant’s condition was
work related and indicated that he could not make a definitive statement. In an April 12, 2016
attending physician’s report (Form CA-20), he diagnosed cervicalgia and cervical disorder.
Dr. Smucker noted that it was undeterminable as to whether appellant’s conditions were caused
or aggravated by an employment activity. He returned appellant to regular duty on
2

On April 8, 2016 appellant clarified that her claim form that was sent to OWCP by her Supervisor P.S. was
incorrect. She indicated that she and P.S. had a difficult time understanding each other because of his limited
knowledge of English. Appellant noted that he typed and submitted the form in an attempt to help her. She advised
that she intended to claim an occupational disease for a neck and left arm condition. OWCP thereafter developed
appellant’s claim for a neck and arm condition.
3

On March 9 and 30, 2016 Dr. Smucker provided interlaminar epidural steroid injections and diagnosed cervical
radiculopathy.

2

April 12, 2016. In an April 12, 2016 progress note, Dr. Smucker reiterated that he was unable to
determine if appellant’s diagnosis of cervicalgia was caused or aggravated by her job as a mail
carrier. He also provided an April 12, 2017 preliminary office clinical summary noting
appellant’s diagnoses and a duty status report of the same date releasing her to full-time regular
work.
In a March 27, 2016 statement, appellant indicated that she first had neck pain in
February 2016 which worsened into left arm and shoulder pain. She noted her cervical spine
MRI scan revealed vertebra that were pinching her nerves. Appellant related that Dr. Smucker
determined that her condition was caused by repetitive motion, twisting, and turning in her job.
In an undated statement, she noted that the left side of her body, shoulders, arm, and elbows hurt
all day long. Appellant reported casing mail, loading her truck, repeatedly entering and exiting
her vehicle four to five hours a day, opening and closing doors and windows, moving heavy
metal trays back and forth, and repeatedly reaching for mail and packages. She sought medical
treatment when her pain gradually increased over time.
On April 21, 2016 OWCP advised appellant of the type of evidence needed to establish
her claim, particularly a physician’s reasoned opinion addressing causal relationship between her
claimed condition and specific work factors.
Appellant submitted an April 21, 2016 report from Dr. Deepak Reddy, a Board-certified
orthopedist, who treated her for neck pain radiating into her left arm that began in
February 2016. She reported being treated conservatively with anti-inflammatories and C6-7
transforaminal injections. Dr. Reddy noted findings on examination of full range of motion of
the left shoulder girdle and arm, muscle strength of 4/5 at the biceps and 4/5 at the triceps,
decreased triceps reflex on the left, and numbness and tingling from the shoulder laterally to the
hand. He diagnosed C6-7 disc disorder with radiculopathy, C6-7 cervical disc displacement, and
weakness. Dr. Reddy noted x-rays revealed loss of normal cervical lordosis, arthritic spondylotic
changes, spondylolisthesis at C3-4, disc degeneration, and osteophyte formation at C6-7. He
opined that appellant had left C6-7 disc herniation that was abutting the C7 nerve root causing
foraminal stenosis, arm pain, and weakness. Dr. Reddy recommended surgery. On April 28,
2016 he advised that appellant had a C6-7 disc herniation. Dr. Reddy opined that he was unable
to determine, with medical certainty, whether the C6-7 disc herniation was caused by appellant’s
work as a mail carrier. However, he opined that appellant’s existing disc herniation was
exacerbated by her work as a mail carrier.
In a letter dated April 29, 2016, the employing establishment indicated that appellant did
not indicate that her neck and upper back issues were work related until February 2016.
Appellant’s job duties consisted of lifting packages up to 70 pounds up to six hours a day,
pushing full hampers of mail to load in a mail truck, and bending and stooping up to one hour a
day. The employing establishment indicated that to minimize the effects of lifting activities
employees were encouraged to seek help from coworkers and management with heavy packages,
to use a dolly or contact the customer to pick up the package. It indicated that appellant did not
have a lot of twisting and turning as she was assigned a right-hand drive mail truck which
permitted her to drive and service curbside mailboxes without having to twist or turn frequently.

3

In a letter dated April 29, 2016, appellant reiterated the history of her neck injury and
subsequent medical treatment. She indicated that she required surgery and requested that her
claim be accepted so that she could undergo surgery.
On June 16, 2016 OWCP acknowledged receipt of Dr. Reddy’s April 28, 2016 report
which opined that her existing disc herniation was exacerbated by her work as a mail carrier.
However, it indicated that Dr. Reddy was not specific in explaining which work duties appellant
had performed caused the exacerbation of the disc herniation. OWCP requested that appellant
submit a medical report which provided a rationalized objective opinion explaining how her
federal work duties directly exacerbated her disc herniation.
Appellant submitted a June 30, 2016 report from Dr. Reddy who opined that he was
unable to determine with medical certainty if appellant’s C6-7 disc herniation was caused by her
work as a mail carrier. Dr. Reddy opined that appellant’s disc herniation was exacerbated by her
work as a mail carrier by performing work activities such as lifting, bending, twisting, and
driving a mail truck which would aggravate the disc herniation.
In a July 5, 2016 decision, OWCP denied appellant’s claim for compensation because she
failed to submit sufficient medical evidence to establish that the medical conditions were
causally related to the accepted work factors.
On July 30, 2016 appellant requested a review of the written record by an OWCP hearing
representative.
In a decision dated January 13, 2017, OWCP’s hearing representative affirmed the
July 5, 2016 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim. When an employee claims an injury in the performance of
duty, the employee must submit sufficient evidence to establish that he or she experienced a
specific event, incident, or exposure occurring at the time and place, and in the manner alleged.
The employee must also establish that such event, incident, or exposure caused an injury.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
4

Supra note 1.

5

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
6

S.P., 59 ECAB 184, 188 (2007).

4

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
It is undisputed that appellant’s daily work duties as a rural carrier included casing mail,
lifting packages that weigh up to 70 pounds, pushing full hampers of mail to load in a mail truck,
placing trays of mail in the back of a mail truck, bending, and stooping. The Board finds,
however, that appellant did not submit sufficient medical evidence to establish that her diagnosed
medical conditions are causally related to these accepted factors of her federal employment.
Appellant submitted an April 21, 2016 report from Dr. Reddy who diagnosed C6-7 disc
disorder with radiculopathy, C6-7 cervical disc displacement, and weakness. Dr. Reddy opined
that appellant had left C6-7 disc herniation abutting the C7 nerve root causing foraminal stenosis,
arm pain, and weakness and recommended surgery. In an April 28, 2016 report, he diagnosed
C6-7 disc herniation. Dr. Reddy opined that he was unable to determine whether the C6-7 disc
herniation was caused by appellant’s work, but he believed appellant’s existing disc herniation
was exacerbated by her work as a mail carrier. Similarly, on June 30, 2016 he advised that he
was unable to determine if appellant’s C6-7 disc herniation was caused by her work, but he felt
that her disc herniation was exacerbated by her work duties including lifting, bending, twisting,
and driving a mail truck. The Board finds that, although Dr. Reddy supported that appellant’s
work as a mail carrier exacerbated her herniated disc condition, he failed to provide any medical
rationale explaining the basis of his conclusory opinion regarding causal relationship.9
Dr. Reddy did not explain the process by which repetitively lifting, bending, twisting, and
driving a mail truck would aggravate the diagnosed conditions and why the conditions would not
be related to nonwork-related conditions, like age-related degenerative changes. Therefore, his
medical reports are insufficient to establish appellant’s claim.
Appellant also provided evidence from Dr. Smucker. In April 12, 2016 reports,
Dr. Smucker provided diagnoses and opined that he did not know if appellant’s condition was
7

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

8

Solomon Polen, 51 ECAB 341 (2000).

9

See T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).

5

work related and indicated that he could not opine with certainty that it was. The Board finds
that these reports are insufficient to establish appellant’s claim as Dr. Smucker advised that was
unable to opine if appellant’s condition was work related. Other reports from Dr. Smucker are of
limited probative value and insufficient to establish the claim as he did not specifically address
whether appellant’s condition was caused or aggravated by employment factors.10
Appellant submitted a report from Dr. Surai dated February 26, 2016 who noted that
appellant had been under his care since 2015. Dr. Surai recommended that appellant avoid
lifting greater than 15 to 20 pounds until she was evaluated by an orthopedist. His report is
insufficient to establish the claim as he did not provide a history of injury11 or specifically
address whether appellant’s work duties had caused or aggravated a diagnosed medical
condition.12 Likewise, other medical reports of record are of limited probative value as they fail
to provide a physician’s opinion on the causal relationship between appellant’s employment
factors and her diagnosed conditions.13 For these reasons, the medical evidence of record is
insufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an
occupational disease causally related to the accepted factors of her federal employment.

10

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
11

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
12

A.D., supra note 10.

13

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the January 13, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

